Case: 22-50542     Document: 00516555386         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50542
                                Summary Calendar                            FILED
                                                                    November 23, 2022
                                                                       Lyle W. Cayce
   Marie Pfau,                                                              Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Janet Yellen, in her official capacity as Secretary of
   the Treasury,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 1:18-cv-422


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Marie Pfau, appeals the district court’s order to
   grant Defendant-Appellee’s Rule 50(a) motion for judgment as a matter of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50542     Document: 00516555386           Page: 2   Date Filed: 11/23/2022




                                    No. 22-50542


   law which the court granted after plaintiff presented her case. We find no
   error and AFFIRM.
                                  I. BACKGROUND
          Pfau, formerly a seasonal clerk for the Internal Revenue Service
   (“IRS”), filed suit against the Secretary of the Treasury alleging that her
   employer engaged in sex and age discrimination and retaliation in violation of
   Title VII of the Civil Rights Act and the Age Discrimination in Employment
   Act of 1967 (“ADEA”). Specifically, Pfau claimed that certain actions of her
   co-worker, Mario Drumgoole, constituted sex and age discrimination and
   created a hostile work environment.
          The district court partially granted the Government’s Rule 12(b)(6)
   motion and dismissed Pfau’s age discrimination and retaliation claims under
   Title VII and the ADEA. Pfau’s only remaining claim, sex discrimination
   based on a hostile work environment, proceeded to trial on May 31, 2022. At
   trial, Pfau testified generally that a co-employee, Drumgoole, frequently
   spoke in an excessively loud manner to co-workers and to her which she
   found disruptive and disturbing. More specifically, she testified about the
   following six incidents involving Drumgoole that she believes constituted
   harassment:
   (1) Drumgoole “announced” to the office he was going to let everybody go
   home because the department’s computer system was malfunctioning; (2)
   Drumgoole “interjected himself” into Pfau’s conversation with her co-
   worker, Margaret Rhoads; (3) Pfau overheard Drumgoole tell Rhoads that
   Rhoads “was going to get a complaint filed against her for not working;” (4)
   Pfau overheard Drumgoole and Rhoads reference “old people having sex;”
   (5) Drumgoole “yelled” at Pfau to “get back to work right now;” and (6)
   Pfau saw Drumgoole walking around the office “smack[ing] his fist into one
   hand and grunt[ing].”




                                         2
Case: 22-50542           Document: 00516555386               Page: 3       Date Filed: 11/23/2022




                                            No. 22-50542


           At the close of Pfau’s case, the Government moved for judgment as a
   matter of law pursuant to Rule 50(a). The district court granted the
   Government’s motion, finding that Pfau had presented “simply no
   competent evidence” to support the essential elements of her hostile work
   environment claim. Pfau timely appealed.
                                        II. DISCUSSION
           On appeal, Pfau argues that the district court erred in granting the
   Government’s Rule 50(a) motion. We review the district court’s grant of a
   motion for judgment as a matter of law de novo, applying the same standard
   as the district court. 1 Under this standard, “we view the entire trial record
   in the light most favorable to the non-movant, drawing reasonable factual
   inferences in its favor.” 2 Judgment as a matter of law is appropriate after a
   party has been fully heard by the jury on a given issue, and “there is no legally
   sufficient evidentiary basis for a reasonable jury to have found for that party
   with respect to that issue.” 3
           As an initial matter, Defendant-Appellee notes that Pfau forfeited her
   challenge to the district court’s ruling on the sufficiency of the evidence by
   failing to cite to the trial record in her brief. We agree. A party forfeits an
   argument by failing to adequately brief it on appeal. 4 Federal Rule of
   Appellate Procedure 28(a)(8)(A) requires an appellant’s brief to include the
   “appellant’s contentions and the reasons for them, with citations to the




           1
               Ill. Cent. R.R. Co. v. Guy, 682 F.3d 381, 392-93 (5th Cir. 2012).
           2
            Burch v. Coca-Cola Co., 119 F.3d 305, 313 (5th Cir. 1997) (citing Conkling v. Turner,
   18 F.3d 1285, 1300 (5th Cir. 1994)).
           3
               Id.
           4
               Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021).




                                                   3
Case: 22-50542         Document: 00516555386               Page: 4      Date Filed: 11/23/2022




                                          No. 22-50542


   authorities and parts of the record on which the appellant relies.” 5 In evaluating
   the appeal of a judgment as a matter of law, this Court has previously noted
   that it “cannot conduct meaningful appellate review of a district court’s
   decision to grant judgment as a matter of law without the testimony that
   would support or refute that determination.” 6
           Here, Pfau failed to adequately brief her sufficiency of the evidence
   argument because she does not cite to or analyze the evidence introduced at
   trial as required by Rule 28. 7 Instead of citing to the trial record, Pfau’s
   appellate brief cites exclusively to her original complaint and defendant’s
   motion to dismiss. 8 But in a Rule 50(a) appeal, like this one, this Court must
   evaluate the evidence adduced at trial, not assertions in the parties’
   pleadings. 9 Thus, because Pfau’s brief fails to provide citations to any trial




           5
               Fed. R. App. P. 28(a)(8)(A) (emphasis added).
           6
             McNeil v. BMC Software Inc., 306 F. App’x 889, 892-93 (5th Cir. 2009) (per
   curiam) (unpublished) (noting that plaintiff provided “no citations whatsoever to any trial
   testimony in the appellate record”). Unpublished opinions issued in or after 1996 are “not
   controlling precedent” except in limited circumstances, but they “may be persuasive
   authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006).
           7
             See Fed. R. App. P. 28(a)(8)(A); see also Conto v. Concord Hosp., Inc., 265 F.3d
   79, 81 (1st Cir. 2001) (“Not surprisingly, the Federal Rules of Appellate Procedure require
   that appellants, rather than the courts of appeals, ferret out and articulate the record
   evidence considered material to each legal theory advanced on appeal.”).
           8
             For example, in support of the third element of her hostile work environment
   claim, plaintiff’s brief cites to defendant’s motion to dismiss for the assertions that “other
   members of the protected class reported harassment by Drumgoogle” and that Pfau
   “observed that women were treated differently and negatively by Drumgoole.” In turn,
   defendant’s motion cites to plaintiff’s original complaint for these assertions.
           9
            See Burch, 119 F.3d at 313 (noting that this Court reviews the “trial record” in
   reviewing a judgment as a matter of law under Rule 50(a)).




                                                 4
Case: 22-50542           Document: 00516555386            Page: 5         Date Filed: 11/23/2022




                                           No. 22-50542


   testimony that would provide a legally sufficient evidentiary basis to support
   her claim for a hostile work environment, she has forfeited her challenge. 10
           Moreover, even if plaintiff had adequately briefed her argument on
   appeal, we nevertheless find that the district court correctly concluded that
   there was no legally sufficient basis for a reasonable jury to find for Pfau on
   her hostile work environment claim.                Title VII makes it unlawful for
   employers to require “people to work in a discriminatorily hostile or abusive
   environment.” 11 To establish a hostile work environment claim, the plaintiff
   must prove: “(1) she belongs to a protected group; (2) she was subjected to
   unwelcome harassment; (3) the harassment complained of was based on race;
   (4) the harassment complained of affected a term, condition, or privilege of
   employment; (5) the employer knew or should have known of the harassment
   in question and failed to take prompt remedial action.” 12
           After reviewing the evidence presented at trial in the light most
   favorable to plaintiff, we conclude that Pfau has not presented sufficient
   evidence to support the essential elements of her claim. Although Pfau
   testified that she believes the six incidents she identified at trial constitute
   harassment in violation of Title VII because “men were not insulted as [she]
   was,” Pfau failed to introduce any evidence that would suggest these




           10
              See McNeil, 306 F. App’x at 892-93 & n.5 (holding that plaintiff waived her
   challenge because she provided “no citations whatsoever to any trial testimony in the
   appellate record” and that even if the court “were to consider the pre-trial affidavits and
   depositions discussed in [plaintiff’s] appellate brief as if they were contained in a trial
   transcript, . . . [plaintiff’s] claim would still fail”).
           11
             Gardner v. CLC of Pascagoula, L.L.C., 915 F.3d 320, 325 (5th Cir. 2019) (quoting
   Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).
           12
                Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002).




                                                 5
Case: 22-50542         Document: 00516555386              Page: 6       Date Filed: 11/23/2022




                                          No. 22-50542


   incidents were motivated by her sex. 13 To the contrary, as pointed out by the
   Government, Drumgoole’s conduct was generally made in front of both male
   and female coworkers. Moreover, the identified incidents were “offhand
   comments” that were neither sufficiently severe nor pervasive to alter the
   conditions of Pfau’s employment and create a hostile working environment. 14
   Finally, plaintiff cannot establish that her employer failed to take prompt
   remedial action because it is undisputed in the record that Pfau refused her
   employer’s offer to relocate her workstation away from Drumgoole. 15
   Accordingly, because Pfau failed to present competent evidence at trial to
   meet the elements of her hostile work environment claim, the district court
   committed no error in granting a judgment as a matter of law.
                                               III.
           For the reasons above, the district court’s judgment is AFFIRMED.




           13
              Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998) (noting that the
   “critical issue” in cases alleging harassment on the basis of sex “is whether members of
   one sex are exposed to disadvantageous terms or conditions of employment to which
   members of the other sex are not exposed” (internal quotation marks omitted)).
           14
              See, e.g., Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (“[S]imple
   teasing, offhand comments, and isolated incidents (unless extremely serious) will not
   amount to discriminatory changes in the terms and conditions of employment.” (citation
   omitted) (internal quotation marks omitted)); Hockman v. Westward Commc’n, LLC, 407
   F.3d 317, 321, 329 (5th Cir. 2004) (noting that a co-worker’s comments to plaintiff “about
   [a former employee’s] body and requests to be alone with [plaintiff] are offhand comments
   that are boorish and offensive, but not severe” and that the co-worker’s “newspaper slap”
   amounted to “simple teasing” (quoting Faragher, 524 U.S. at 788) (internal quotation
   marks omitted)).
           15
            See Hockman, 407 F.3d at 330 (noting that a plaintiff “cannot prove that [her
   employer] failed to take prompt remedial action where she unreasonably failed to take
   advantage of corrective opportunities provided by [her employer]”).




                                                6